In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-2210
THOMAS BRADEMAS, et al.,
                                        Plaintiffs-Appellants,
                              v.


INDIANA HOUSING FINANCE AUTHORITY,
                                         Defendant-Appellee.
                        ____________
       Appeal from the United States District Court for the
       Southern District of Indiana, Indianapolis Division.
    No. IP 00-1974-C-M/L—Larry J. McKinney, Chief Judge.
                        ____________
  ARGUED DECEMBER 3, 2003—DECIDED JANUARY 12, 2004
                   ____________



  Before FLAUM, Chief Judge, and POSNER and WILLIAMS,
Circuit Judges.
  FLAUM, Chief Judge.      Plaintiffs Thomas Brademas
and four partnerships of which he is the general partner,
Pin Oak Manor Community Partnership; Western Manor
Community Partnership; Corby Homes Community Part-
nership and Huntington Roads Apartments Partnership;
and four limited liability companies of which he is the
managing member, West Plains Apartments, L.L.C.;
Crossroads Apartments, L.L.C.; Johnson Street Apart-
2                                              No. 03-2210

ments, L.L.C.; Hillcrest Apartments, L.L.C., (“Brademas
entities”) filed a § 1983 action against the Indiana Housing
Finance Authority (“IHFA”) alleging that IHFA had wrong-
fully denied them federal tax credits under the Low- Income
Housing Credit Program. The district court entered sum-
mary judgment in favor of the defendant on the ground that
the Brademas entities’ suit was barred by the statute of
limitations. Plaintiffs now appeal.


                     I. Background
  Thomas Brademas is the general partner of the Madison
Partnership (“Madison”). Madison owns the Madison
Apartments, a semi-independent residential institution for
patients of Madison Center, a mental health care facility in
South Bend, Indiana. In 1987, Madison applied to IHFA for
an allocation of federal Low-Income Housing Tax Credits
for the Madison Apartments.
  Pursuant to 26 U.S.C. § 42 of the Internal Revenue Code,
IHFA awards Indiana’s allocation of federal income tax
credits to qualified private developers of low-income
housing. Under § 42, IHFA is required to rank all appli-
cants for tax credits according to the criteria included in
IHFA’s qualified allocation plan (“QAP”). In addition, IHFA
must monitor compliance with § 42 by the recipients of tax
credits and notify the IRS of noncompliance. The QAP
states that IHFA may withhold or reduce an applicant’s tax
credits if that applicant has failed to comply with IHFA’s
monitoring procedures or with the requirements of § 42.
  IHFA awarded Madison tax credits for the Madison
Apartments in 1987. Brademas then entered into a Memo-
randum of Understanding with the Madison Center and the
Indiana State Housing Board (“ISHB”) which provided that
the ISHB would be responsible for determining the eligibil-
ity of Madison Center’s patients for Section 8 housing
No. 03-2210                                             3

assistance. The Memorandum of Understanding does not
discuss the maintenance of records for purposes of compli-
ance with § 42. The ISHB’s duties under the Memorandum
of Understanding were later assigned to the Housing
Assistance Office of Indiana.
  On December 11, 1996, IHFA informed Brademas by
letter that it planned to conduct a routine inspection and
audit of Madison Apartments to ensure its continuing
compliance with the requirements of the Low-Income
Housing Tax Credit program pursuant to § 42. The audit
required Brademas to provide IHFA with particular doc-
uments regarding the income of tenants who had lived in
the Madison Apartments in 1995. The letter stated that
Madison had ten days to respond to the request, but that
IHFA would provide a “cure” period beyond those ten days
if Madison filed insufficient documentation. Brademas
contends that Madison did not have access to the necessary
documents due to its arrangement with the ISHB and the
Housing Assistance Office.
  On December 27, 1996, IHFA informed Brademas
that the tenant files were not in compliance with § 42.
IHFA specified which documents were deficient or non-
conforming. IHFA allowed Brademas until January 10,
1997 to address the inadequacies and scheduled a final
audit review for February 13, 1997. Further, IHFA told
Brademas that if Madison submitted an acceptable work-
out plan to IHFA, it would extend the cure period by an
additional ninety days. However, after the expiration of
that cure period, IHFA would have to issue a report to the
IRS regarding Madison’s compliance with the requirements
§ 42.
  In January 1997, shortly after IHFA notified Brademas
of the inadequacy of Madison Apartments’ tenant files,
Brademas secured approval from the Indiana Development
Finance Authority for an allocation of tax-exempt bonds,
4                                               No. 03-2210

available pursuant to 26 U.S.C. § 103(a), for the acquisition
and rehabilitation of three planned low-income housing
developments in Indiana. Those developments, called Corby
Homes Community Housing Development, Western Manor
Housing Development, and Pin Oak Manor Housing
Development, were to be created by the Corby Homes
Community Partnership, Western Manor Community
Partnership, and Pin Oak Manor Community Partnership.
Brademas is the general partner of each of those partner-
ships. Brademas arranged to have the tax-exempt bonds for
the three developments purchased by a lending institution,
but the lending institution conditioned the purchases on
Brademas’s ability to obtain § 42 tax credits for the housing
developments by December 31, 1997.
  Neither Brademas nor anyone from his office attended
IHFA’s February 13, 1997 audit of Madison’s files. On
February 17, 1997, IHFA informed Brademas that it had
denied his request for § 42 tax credits for Corby Homes
Community Housing Development, Western Manor Housing
Development, and Pin Oak Manor Housing Development
because of Madison’s outstanding noncompliance. IHFA
quoted the 1997 QAP: “If in the sole discretion of the
Authority, an applicant has materially failed to comply with
the procedures and requirements of the Authority . . . the
Authority may withhold or reduce . . . Credits for which
application is made, irrespective of whether the withheld or
reduced Credits relate to the project to which the noncom-
pliance relates.”
  On March 6, 1997, IHFA honored Brademas’s request for
a second audit. On March 26, 1997, IHFA sent Brademas a
letter outlining the continuing documentation deficiencies.
IHFA reiterated that the documentation that Madison had
submitted regarding the § 8 eligibility of the tenants of
Madison Apartments did not satisfy § 42 documentation
requirements. IHFA extended the final cure period and set
May 2, 1997 as the date of the audit. IHFA notified
No. 03-2210                                               5

Brademas on June 17, 1997 that, due to Madison’s inability
to satisfy the requirements of the audit, IHFA had reported
Madison’s noncompliance to the IRS.
  Brademas then sought aid from local politicians. IHFA
responded to State Representative Patrick Bauer’s inquiries
regarding the IRS filing in a letter dated November 30,
1997. Brademas requested an additional file review from
IHFA, and IHFA agreed to perform the review, but cau-
tioned that staff turnover would delay the review.
Brademas did not receive a final determination from IHFA
regarding the requested review.
  In January 1998, Brademas secured approval from the
Indiana Development Finance Authority for tax-exempt
bonds for four other proposed low-income housing devel-
opments in Indiana, named West Plains Apartments,
Crossroads Apartments, Johnson Street Apartments, and
Hillcrest Apartments. Brademas is the managing member
of each of the limited liability companies that sought to
create the proposed housing developments, called the
West Plains Apartments, L.L.C.; Crossroads Apartments,
L.L.C.; Johnson Street Apartments, L.L.C.; and Hillcrest
Apartments, L.L.C. Although the plaintiffs allege that these
four proposed housing developments submitted applications
for tax credits to IHFA, neither the record nor the parties’
briefs indicate the date that IHFA denied those applica-
tions.
  On May 24, 1999, the lending institution that had con-
ditionally promised to purchase the tax-exempt bonds for
the Brademas entities informed them of its withdrawal of
financial participation due to their failure to obtain tax
credits from IHFA.
   On June 12, 2000, Brademas and the Brademas entities
filed a complaint pursuant to 42 U.S.C. § 1983 alleging that
IHFA had deprived them of property without due process.
6                                                No. 03-2210

The plaintiffs moved for summary judgment on the issue of
liability. The district court ruled in favor of IHFA on the
grounds that the claim was barred by the statute of limita-
tions. The district court found that the plaintiffs’ claim
accrued either on February 17, 1997 when IHFA informed
Brademas that it had denied the requested tax credits for
the proposed housing developments, or on June 17, 1997,
when IHFA notified the IRS of Madison’s lack of compli-
ance; in either case, the plaintiffs had failed to file the
lawsuit within the applicable two-year statute of lim-
itations. Thus, the district court dismissed the lawsuit and
did not reach the merits of the claim. The plaintiffs now
appeal the district court’s judgment in favor of IHFA.


                      II. Discussion
  Summary judgment is appropriate if “there is no genuine
issue as to any material fact and . . . the moving party is
entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(c); Salima v. Scherwood South, Inc., 38 F.3d 929, 932
(7th Cir. 1994). We review the district court’s grant of sum-
mary judgment de novo, construing the evidence in the light
most favorable to the plaintiffs. Venters v. City of Delphi,
123 F.3d 956, 962 (7th Cir. 1997).
  Claims brought under § 1983 are subject to the statute of
limitations for personal injury claims of the state where the
alleged injury occurred. Hondo, Inc. v. Sterling, 21 F.3d 775,
778 (7th Cir. 1994). In Indiana, the limitation period is two
years. Snodderly v. R.U.F.F. Drug Enforcement Task Force,
239 F.3d 892, 896 (7th Cir. 2001). However, “[f]ederal law
determines when a claim accrues. A § 1983 claim accrues
when the plaintiff knows or has reason to know of the
injury which is the basis of his action.” Hondo, 21 F.3d at
778.
  The Brademas entities allege that IHFA deprived them of
a property interest in federal income tax credits without
No. 03-2210                                               7

due process. They advance several arguments that they
believe demonstrate that their claim against IHFA accrued
not on February 17, 1997, when IHFA denied the credits for
the Western Manor, Corby Homes, and Pin Oak Manor
developments, or on June 17, 1997, when IHFA notified the
IRS of Madison’s noncompliance with the documentation
requirements of § 42, but on May 24, 1999, when the
lending institution withdrew financing for all eight of the
proposed developments.
   First, they contend that only the withdrawal of bond fi-
nancing was sufficiently final to trigger the running of
the statutory period. Because IHFA retained the authority
to review and retract the IRS filing, they argue that the
filing could not have put Brademas on notice of the basis of
a claim. To demonstrate the ongoing nature of IHFA’s
inquiry, the plaintiffs refer to the multiple cure periods
offered by IHFA, Brademas’ efforts to use political pressure
to persuade IHFA to change the noncompliance finding, and
IHFA’s failure to inform Brademas of the finality of either
the noncompliance finding or the denial of tax credits. This
argument does not speak to the accrual of the claim. A
claim accrues on the date that the plaintiff discovers that
he or she has been injured. Cada v. Baxter Healthcare
Corp., 920 F.3d 446, 450 (7th Cir. 1991). Three of the
Brademas entities knew that they had been denied tax
credits on February 17, 1997, when IHFA first communi-
cated the denial to them. And, when IHFA notified the IRS
of Madison’s noncompliance on June 17, 1997, Brademas
knew that Madison had exhausted all of the promised cure
periods. Further, Brademas knew that the QAP empowered
IHFA to deny all of his future applications for tax credits
because of his involvement with the noncompliant Madison
Apartments. Brademas was fully aware of all of IHFA’s
allegedly wrongful decisions in June 1997, and despite
IHFA’s willingness to reconsider those decisions, they
remained in force. Therefore, the Brademas entities’ claim
accrued no later than June 1997.
8                                                No. 03-2210

   Next, the Brademas entities contend that a cause of
action cannot accrue until the plaintiff experiences the
damages that flow from the alleged injury. In this case, they
argue, the damages were not fully ascertainable until May
1999, when the lender withdrew the bond financing as a
result of Brademas’s inability to obtain tax credits from
IHFA for the planned developments. The plaintiffs cite
Burks v. Rushmore, 534 N.E.2d 1101, 1103 (Ind. 1989) for
the proposition that “the statute of limitations begins to run
. . . upon the uniting of at least two elements— injury and
damages.” As Burks applied Indiana law, it is not applicable
to this case. The accrual of a cause of action under § 1983 is
a question of federal law, not state law. Hondo, 21 F.3d at
778. But even if this argument were characterized as an
invocation of the federal common law “discovery rule,”
which states that “[a]ccrual is . . . not the date on which the
wrong that injures the plaintiff occurs, but the date . . . on
which the plaintiff discovers that he has been injured,”
Cada v. Baxter Healthcare Corp., 920 F.3d 446, 450 (7th
Cir. 1991), the argument would not prevail.
  The plaintiffs argue that they did not realize the extent of
their injury until the planned housing developments were
to be put in service; it is not until that time that they lost
what they call “the benefits of the tax credits.” But the
discovery rule does not suspend the accrual of a claim until
the plaintiff experiences the entirety of consequences
resulting from an injury, but only until the plaintiff has
knowledge of an allegedly unlawful action. In Cada, this
Court held that a claim accrued when an employer informed
an employee that his employment was terminated effective
in two weeks—and not when the employee confirmed the
decision with a supervisor, or on the employee’s last day of
employment—because the employee understood that he had
been fired during the initial termination discussion. Cada,
920 F.3d at 449-450. Similarly, when IHFA communicated
No. 03-2210                                                9

its denial of Western Manor’s, Corby Homes’, and Pin Oak
Manor’s applications for tax credits in February 1997, they
were informed of the injury upon which this lawsuit is
premised. It is immaterial that the lender did not withdraw
the bond financing until two years later. The federal
common law discovery rule does not permit the plaintiff to
delay filing its lawsuit until all foreseeable harms arising
from the injury are actually experienced, but only until the
plaintiff discovers the predicate injury. In this case, that
injury was IHFA’s February 1997 denial of tax credits to
the Corby Homes, Western Manor, and Pin Oak Manor
proposed housing developments and IHFA’s June 1997
report of Madison’s noncompliance report to the IRS.
  In the alternative, Brademas argues this Court should
equitably toll the limitations period or equitably estop
IHFA from asserting the statute of limitations defense.
Equitable tolling applies when a plaintiff, despite due dili-
gence, is unable to obtain enough information to conclude
that there is a basis for a claim. Sharp v. United Airlines,
Inc., 236 F.3d 368, 373 (7th Cir. 2001). Again, the Brademas
entities argue that they were unable to ascertain an injury
arising from IHFA’s denial of tax credits until their lender
withdrew bond financing. We disagree. Three of the
Brademas entities were in possession of all of the informa-
tion necessary to bring suit against IHFA as soon as they
received IHFA’s letter denying them tax credits. Further,
Brademas knew in June 1997 that, under the terms of the
QAP, any of his future applications for tax credits would
likely be denied because of his involvement with Madison.
When “the necessary information is gathered after the
claim arose but before the statute of limitations has run,
the presumption should be that the plaintiff could bring
suit within the statutory period and should have done so.”
Cada, 920 F.2d at 453.
  Nor are the Brademas entities entitled to equitable es-
toppel. Equitable estoppel “is available if the defendant
10                                              No. 03-2210

takes active steps to prevent the plaintiff from suing on
time.” Sharp v. United Airlines, Inc., 236 F.3d 368, 372
(7th Cir. 2001) (internal quotations omitted). The plaintiffs
argue that IHFA’s promise to review the finding of
Madison’s noncompliance prevented Brademas from filing
suit. But the plaintiffs have not argued that IHFA gave any
indication that the review would necessarily result in a
retraction of the noncompliance finding filed with the IRS,
nor have they alleged that IHFA asked them to delay filing
a lawsuit during the pendency of the review. IHFA’s deci-
sion to review the allegedly unlawful action, without more,
is insufficient to estop IHFA from asserting a statute of
limitations defense. See id.


                     III. Conclusion
 For the reasons discussed herein, we AFFIRM the judg-
ment of the district court.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-12-04